Order entered June 30, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00290-CV

                 IN THE MATTER OF THE MARRIAGE OF
                 KECHIA KYLES DAY AND THOMAS DAY

                   On Appeal from the 309th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-72959

                                   ORDER

      Before the Court is appellant’s June 28, 2021 motion for an extension of

time to file her brief on the merits. We GRANT the motion and extend the time to

July 28, 2021.


                                           /s/   CRAIG SMITH
                                                 JUSTICE